Citation Nr: 0945184	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip.

2.  Entitlement to service connection for arthritis of the 
right hip.

3.  Entitlement to service connection for arthritis of the 
lumbar spine.

4.  Entitlement to service connection for generalized 
arthritis, to include arthritis of the shoulders and the 
knees.

5.  Entitlement to service connection for myositis.

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 
1969 and from March 1991 to June 1991, with intervening 
periods of active duty for training and inactive duty 
training with the Marine Corps Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was previously remanded by the Board for additional 
development in June 2008 and has been subsequently returned 
to the Board for further review.  While on remand, the claims 
of entitlement to service connection for erectile dysfunction 
and for neuritis of the upper and lower extremities were 
granted.  These grants of service connection are considered 
to be full grants of the benefits sought on appeal with 
respect to those claims.  Thus, those claims are considered 
resolved and are no longer before the Board.

The Board refers the issues of entitlement to a total 
disability rating based on individual unemployability (TDIU), 
entitlement to service connection for a left ankle 
disability, and entitlement to increased ratings for the 
bilateral feet disabilities, as raised in the November 2009 
statement from the Veteran's representative, to the RO for 
appropriate development.

The Board notes that one of the issues as listed above is 
entitlement to service connection for "generalized 
arthritis."  While the Veteran's January 2005 claim clearly 
requests entitlement to service connection for arthritis of 
the hips and the spine, there is no such indication with 
respect to the generalized arthritis claim.  The earliest 
reference to a generalized arthritis claim appears in the 
list of deferred issues in the August 2005 rating decision.  

Neither the February 2006 rating decision nor the August 2006 
statement of the case clarifies whether the generalized 
arthritis claim refers to a rheumatoid arthritis or whether 
it is intended to encompass any arthritis that may be found 
in any joint of the Veteran's body.  The June 2009 
supplemental statement of the case suggests the latter 
interpretation of the issue, and the Veteran's representative 
supports this interpretation to the extent that his April 
2008 informal hearing presentation specifically discusses 
arthritis of the knees along with the claims involving 
arthritis of the hips and spine.  

As noted above, the Veteran's representative has raised the 
issue of entitlement to service connection for a left ankle 
disability, and it does not appear that the representative 
considered this issue to be part of the Veteran's current 
appeal.  The Board further notes that the Veteran's medical 
history reflects that he had fractured his right wrist prior 
to service and that he had subsequently developed arthritis 
in this wrist.  Neither the Veteran nor his representative 
has made any contention with respect to the right wrist.  The 
Board has therefore interpreted the issue of entitlement to 
service connection for generalized arthritis to encompass 
arthritis of the shoulders and knees, neither of which has 
been attributed to a traumatic injury and both of which are 
noted in the November 2008 VA examination report.    

The June 2008 Board decision had also remanded a claim of 
entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999).  The statement of the case was issued in June 
2008, but the Veteran neither filed a VA Form 9 to perfect 
his substantive appeal nor otherwise indicated, either 
personally or through his accredited representative, that he 
wished to perfect an appeal as to this issue within the 60-
day time limit.  Despite the lack of a perfected appeal, the 
RO certified this issue for appeal in September 2009. 

In determining whether that claim is before the Board, the 
Board has considered the recent case of Percy v. Shinseki, 23 
Vet. App. 37 (2009), wherein the United States Court of 
Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 
was not intended to foreclose the Board's exercise of 
jurisdiction over a matter in which a substantive appeal was 
untimely.  Consequently, because the 60-day filing period is 
not jurisdictional, VA may waive any issue of timeliness in 
the filing of the substantive appeal, either explicitly or 
implicitly, and is not required to close an appeal for 
failure to file a timely substantive appeal.  The Court in 
Percy also went on to determine that any issue concerning the 
timely filing of the substantive appeal in that particular 
case was waived by VA, due to the fact that VA seemed to have 
treated the Veteran's appeal as if it were timely perfected 
for more than 5 years before being raised by the Board in the 
first instance, including almost 2 years after a Board 
hearing was held on the claim.

The case at hand is similar to Percy only to the extent that 
the RO certified the issue of entitlement to an initial 
rating in excess of 20 percent for diabetes mellitus for 
appeal.  However, the Board finds that this case can be 
distinguished from Percy in several more significant ways.  
First, the Board notes that, aside from the certification 
notice, VA has taken no additional action to lead the Veteran 
to believe that this issue is on appeal.  The Veteran has not 
submitted, and VA has not otherwise received into the record, 
any evidence or argument on this issue.  Nor has the Veteran 
provided testimony with respect to this claim at a hearing.

While the November 2009 written brief presentation from the 
Veteran's representative lists the diabetes mellitus issue, 
the Board notes that it also lists the five issues that were 
granted in a June 2009 rating decision following the Board's 
June 2008 remand and are thus no longer on appeal.  No 
specific argument with respect to the diabetes mellitus claim 
appears in the November 2009 submission.  The Board thus 
concludes that the listing of the diabetes mellitus issue on 
the November 2009 brief does not signal a clear desire on the 
part of the Veteran or his representative to continue the 
appeal on that issue.  Instead, as several issues already 
resolved favorably to the Veteran were also included, it 
appears that the issues listed were merely a reiteration of 
all issues previously remanded by the Board.

The Board further notes that the Veteran was sent notice of 
the certification of appeal more than one month following the 
expiration of the 60-day time period in which he could submit 
a timely substantive appeal.  Therefore, the Veteran cannot 
be said to have relied to his detriment on VA's having 
informed him that his claim had been certified for appeal 
because, even if the Veteran had intended to file a 
substantive appeal on the day he received the notice letter, 
such an appeal would not have been timely.  Furthermore, the 
Veteran has perfected appeals to the Board in the past, and 
he and his representative are presumably familiar with the 
requirements for perfecting an appeal to the Board.  There is 
no indication of good cause for the hypothetically untimely 
appeal.

While the Board acknowledges that the Court in Percy allowed 
VA to waive any issue of timeliness in the filing of the 
substantive appeal, either explicitly or implicitly, the 
Board notes that the Veteran has filed no appeal in this 
case.  The Veteran has demonstrated no intent to perfect an 
appeal and has provided no explanation for any delay in 
filing a substantive appeal on this issue that the Board 
believes could warrant a waiver of the requirement.  
Therefore, while VA has the option of waiving any issue of 
timeliness in the filing of a substantive appeal, the Board 
finds that it would not be appropriate to do so in this case.

Finally, please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not exhibit a chronic left hip disability 
in service, arthritis was not shown within one year after 
discharge from service, and a left hip disability is not 
otherwise shown to be associated with his active duty.

2.  The Veteran did not exhibit a chronic right hip 
disability in service, arthritis was not shown within one 
year after discharge from service, and a right hip disability 
is not otherwise shown to be associated with his active duty.

3.  The Veteran did not exhibit a chronic lumbar spine 
disability in service, arthritis was not shown within one 
year after discharge from service, and a lumbar spine 
disability is not otherwise shown to be associated with his 
active duty.

4.  The Veteran did not exhibit a chronic shoulder or knee 
disability in service, generalized arthritis was not shown 
within one year after discharge from service, and a shoulder 
or knee disability is not otherwise shown to be associated 
with his active duty.

5.  The preponderance of the evidence is against finding that 
the Veteran's myositis that had its onset in service or that 
is otherwise associated with his active duty.

6.  The Veteran did not exhibit hypertension in service, and 
hypertension is not shown within one year after discharge 
from service, is not etiologically related to any injury or 
disease during the Veteran's active service, and is not 
causally related to or aggravated by any service-connected 
disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a current left hip disability 
that is due to disease or injury that was incurred in or 
aggravated by service; nor may arthritis of the left hip be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The Veteran does not have a current right hip disability 
that is due to disease or injury that was incurred in or 
aggravated by service; nor may arthritis of the right hip be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The Veteran does not have a current lumbar spine 
disability that is due to disease or injury that was incurred 
in or aggravated by service; nor may arthritis of the lumbar 
spine be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

4.  The Veteran does not have a current shoulder or knee 
disability that is due to disease or injury that was incurred 
in or aggravated by service; nor may generalized arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

5.  Myositis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.  Hypertension is not due to disease or injury that was 
incurred in or aggravated by service; may not be presumed to 
have been incurred in service; and is not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in February 2005, 
July 2005, and August 2008 in which the RO advised the 
appellant of the evidence needed to substantiate his service 
connection claims.  The July 2005 record provided this 
information with respect to establishing entitlement to 
service connection on a secondary basis.  The appellant was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The August 2008 letter 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.

The Board notes that the August 2008 letter was not issued 
prior to the initial adjudication of the Veteran's claims in 
February 2006.  His claims, however, were subsequently 
readjudicated in a June 2009 supplemental statement of the 
case.  Thus, any deficiencies in the content or timeliness of 
this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and 
available private treatment records.  VA also requested the 
Veteran's Social Security Administration (SSA) records but 
was notified in July 2006 that these records could not be 
sent because the folder had been destroyed.  

The RO also arranged for the Veteran to undergo a VA 
examination in November 2008.  The Board finds that this 
examination report is considered adequate for the purpose of 
determining the service connection claims decided herein.  
This report reflects that the examiner reviewed the claims 
folder, including the Veteran's service treatment records.  
During the examination, the examiner elicited from the 
Veteran his history of complaints and symptoms and provided 
clinical findings detailing the results of this examination.  
As will be discussed below, the examiner also explained the 
rationale behind the conclusions drawn through citation to 
medical principles and the facts of the Veteran's case.  For 
these reasons, the Board concludes that the VA examination 
report in this case provides an adequate basis for a 
decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as arthritis and hypertension, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to implement the holding in Allen for 
secondary service connection on the basis of the aggravation 
of a nonservice- connected disorder by service-connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 that was in effect before the change, which 
arguably favors the claimant.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 
C.F.R. § 3.6 (2009).  Active duty for training is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) (2009).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Presumptive 
periods, however, do not apply to active duty for training or 
inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Therefore, favorable application of 38 
C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 
3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 
1131 (presumption of soundness) regarding the appellant's 
periods of active duty for training and inactive duty 
training following August 1970 is not available.  Thus, with 
respect to his periods of active duty for training and 
inactive duty training, the evidentiary burden is on the 
appellant to show that he became disabled from an injury (or 
a disease in the case of active duty for training service) 
that was incurred in the line of duty.

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), combat 
veterans may establish service incurrence of a disease or 
injury through satisfactory lay or other evidence which is 
consistent with the circumstances, conditions or hardships of 
service, even in the absence of official records of such 
incurrence.  See also 3.304(d) (2009). However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis as to 
what occurred in service upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

The Veteran has claimed entitlement to service connection for 
arthritis of the hips and the lumbar spine, generalized 
arthritis, and myositis.  The Veteran has also claimed 
entitlement to service connection for hypertension, which 
includes a theory of entitlement as secondary to service-
connected diabetes mellitus.

The Board first notes that the Veteran's service treatment 
records contain no indication that he complained of or was 
treated for a disability of the lumbar spine or of either hip 
during service.  Nor is there an indication of generalized 
joint or muscle pain to suggest arthritis or myositis.  

The Veteran's service treatment records include examination 
reports from December 1965, June 1969, September 1974, 
October 1977, June 1983, May 1984, March 1985, May 1986, 
April 1988, May 1989, and June 1991.  Also of record are 
medical history reports from July 1965, September 1974, 
October 1977, June 1983, May 1984, March 1985, May 1986, 
April 1988, May 1989, November 1990, and June 1991.  The June 
1991 documents are from shortly before the Veteran's final 
separation from service.  

All of the examination reports, including the June 1991 
examination, reflect that the Veteran's spine and other 
musculoskeletal system, upper extremities, lower extremities, 
and feet were clinically normal.  All of these examination 
reports also include blood pressure readings that do not 
qualify as hypertensive under VA regulations.  (For VA 
purposes, hypertension means that diastolic blood pressure is 
predominantly 90 mm. or greater, and /or systolic blood 
pressure is predominantly 160 mm. or greater. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1) (2009).)

In all of the medical history reports, including the June 
1991 report, the Veteran expressly denied any past or current 
swollen or painful joints; high or low blood pressure; 
arthritis or rheumatism; bone, joint, or other deformity; 
painful or "trick" shoulder or elbow; "trick" or locked 
knee; foot trouble; or recurrent back pain.

The only potentially relevant evidence of an in-service 
disability consists of medical records from around the time 
of the Veteran's June 1991 separation from service.  These 
records reflect that the Veteran had injured his ankle and 
was receiving follow-up treatment.  Otherwise, the Veteran's 
service treatment records do not reflect that he ever 
complained of or sought treatment for symptoms associated 
with any of the disabilities at issue.

A.  Arthritis

The Board will first address the claims of entitlement to 
service connection for arthritis of the left and right hips 
and the lumbar spine.  The Board will also discuss the claim 
of entitlement to service connection for "generalized 
arthritis" as interpreted in the Introduction to encompass 
arthritis of the shoulders and the knees.
 
In his February 2005 claim, the Veteran noted that his 
arthritis of the hips and spine began in April 1992.

The earliest post-service medical evidence of any of the 
disabilities on appeal is a November 1995 private radiology 
report of the lumbosacral spine showing minimal degenerative 
changes in the anterior part of the superior end plate of the 
fourth lumbar vertebra, with an impression of no significant 
radiographic abnormality of the lumbosacral spine.  Another 
radiology report from this date notes an impression of 
degenerative osteoarthritic changes of the femoropatellar 
joints in both knees.   A January 2000 radiology report notes 
an impression of mild osteoarthritic changes of the hips 
bilaterally.  

A March 2009 VA medical record notes that the Veteran 
"injured [his] right hip may be 10 yrs ago while in the 
marines."  A May 2009 VA medical record states that the 
Veteran reported "Increasing right hip/groin pain for the 
last 8-9 years.  No specific injury."

There are two etiology opinions of record that address the 
question of whether any of the Veteran's non-traumatic 
arthritis is associated with his military service.  

The first of these opinions appears in an October 2006 letter 
from the Veteran's long-time private physician.  This letter 
notes that the Veteran has a history of osteoarthritis in the 
right hip, the left hip, the spine, and both knees.  He 
states that "The patient felt that started when he was at 
war.  He was a parachuter, which can account for the 
Osteoarthritis of the Knees and Hips and Lumbar Spine."  

The other opinion of record is contained in the November 2008 
VA examination report.  This report notes that the Veteran 
had been having osteoarthritis of multiple joints, mostly 
involving the hip joints, knee joints, shoulder joints, and 
ankle joints for the last 13 to 15 years.  He denied any 
specific fractures or injuries.  He reported that the 
symptoms are more severe in the hip and shoulder joints.  He 
reported having low back pain on and off since the mid-1980s.  
The examiner noted that there was no documentation of any 
chronic joint problems or lower back condition in the 
Veteran's active medical records.  

X-rays revealed mild degenerative changes of the lumbosacral 
spine.  An old avulsed fracture fragment was noted at the L4 
vertebra, and there was narrowing of disc space at L3-L4.  

The examiner diagnosed degenerative joint disease and 
arthritis involving multiple joints.  It was also noted that 
the current examination revealed degenerative joint disease 
involving both hip joints, knee joints, and shoulder joints.  
The examiner opined it was not likely related to the 
Veteran's active service, events including combat 
experiences, or the Veteran's service-connected disabilities.  
The examiner cited an absence of documentation of any chronic 
joint conditions in the Veteran's available active service 
medical records as the rationale for this etiology opinion.

The examiner also diagnosed degenerative joint and disc 
disease involving the lumbosacral spine.  It was opined that 
this disability was not likely related to or aggravated by 
the Veteran's active service, events including combat 
experiences, or the Veteran's service-connected conditions.    

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion. As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The U.S. Court of Appeals for Veterans Claims has 
expressly declined to adopt a 'treating physician rule' which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician.  See Guerrieri, supra.

In the case at hand, both opinions were provided by 
physicians who possess the necessary education, training, and 
expertise to provide the requested opinion.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In addition, both opinions are 
based in part on examination of the Veteran.  
 
However, the Board must find the VA examiner's opinion to be 
far more probative than that of the private physician.  The 
VA examination report provides a thorough review of the 
Veteran's medical history, both during service and after 
separation.  It also provides persuasive rationale, 
specifically citing the lack of pertinent complaints in 
service, to support its conclusion that the Veteran's 
arthritis less likely developed as a result of his military 
service, to include as a result of any in-service combat 
activities and service-connected disabilities.

On the other hand, the private medical record is clearly 
written in speculative terms, noting that his duties as 
parachuter in the war could account for his current 
osteoarthritis, but falling short of specifically opining as 
to the likelihood of such a relationship in this particular 
instance.  See Bostain v. West, 11 Vet. App. 124, 127- 28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); see 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as 'could have been' is not 
probative).  

Furthermore, as noted, the contemporaneous evidence contained 
in the Veteran's service treatment records reflect that his 
back, hips, shoulders, and knees were clinically normal and 
the medical history reports on which he noted no complaints 
of back or joint pain for decades following his active duty 
service in Vietnam and following his latest period of active 
duty service in 1991.  As the VA examiner considered the 
Veteran's history, but also took into account the detailed 
clinical findings in service, and the Veteran's own more 
contemporaneous reports as to his history, the Board finds 
the VA examiner's opinion to be more persuasive as it is 
based on a more thorough and complete view of the record.

As noted above, the Board concedes the fact that the Veteran 
engaged in combat with the enemy.  The Board also recognizes 
Veteran is competent to offer testimony regarding when 
symptoms of joint pain began.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, even when a veteran is 
asserting continuity of symptomatology after service, he is 
not necessarily competent to relate a current disability to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  As noted, a competent VA health care specialist 
considered the Veteran's lay reports, but also considered the 
documented medical history, and concluded that it was not 
likely that his current arthritis was due to service or a 
service-connected disability.  The Board finds that this 
opinion is the most probative evidence of record as to a 
relationship between his current disabilities and service, 
and it ultimately outweighs the Veteran's lay assertions. 

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for arthritis 
of the hips and the lumbar spine, and is against granting 
service connection for generalized arthritis, characterized 
in this decision as non-traumatic arthritis of the knees and 
shoulders.  This claim must also be denied on a presumptive 
basis, as the medical evidence of record does not establish 
that the Veteran had arthritis to a compensable degree within 
one year of his separation from service.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims 
must be denied.

B.  Myositis

Turning to the claim of entitlement to service connection for 
myositis, the Board notes that the earliest evidence of this 
disability appears in a February 2003 private medical record 
assessing "Elevated CK - Myositis?".  In his February 2005 
claim, the Veteran asserted that his myositis began in April 
2002.  Thus, neither medical records nor the Veteran's lay 
testimony suggests that the Veteran's myositis began until 
over a decade following his separation from service.  

The two medical opinions that address the etiology of the 
Veteran's muscle symptomatology both attribute the Veteran's 
myositis to his statin use.  The Veteran's statin use did not 
occur in connection with a service-connected disability.  A 
December 2005 private medical opinion notes that the Veteran 
has "a history of statin usage and slow onset of proximal 
muscle weakness mainly involving the lower extremity with 
elevated CPK level and muscle biopsy showed mild necrotic 
muscle fiber.  All of these indicate that his myopathy 
problem is most likely related to statin usage."  

The other opinion appears in the November 2008 VA examination 
report.  This opinion essentially concurs with the December 
2005 physician's determination that the Veteran has myopathy 
secondary to statin medication.  The examiner also concluded 
that this disability was not likely related to the Veteran's 
active service or events including combat experiences.  The 
examiner further noted that this disability was not likely 
related to or aggravated by any service-connected disability.  

There is also an October 2005 private medical record that 
characterizes "subtle changes of a toxic myopathy related to 
statins [as] a possibility."  This record further explains 
that the etiology of statin myopathy is not currently known 
and noted it was uncertain why some patients continued to 
show elevated CPKs or persistent symptoms despite 
discontinuing the medications.  

The Board finds that this evidence, in particular the 
December 2005 private medical opinion, is highly probative to 
the issue at hand.  Although the Board believes that the 
Veteran is sincere in his belief that there is an etiological 
relationship between his myositis and his military service, 
as a laypersons who is untrained in the field of medicine, 
the Veteran himself is not competent to provide a medical 
opinion as to this matter.  Jandreau, supra; Espiritu, supra.  
The Veteran has submitted no physician's opinion in support 
of his claim.

For the reasons and bases set forth above, the Board must 
conclude that the preponderance of the evidence is against 
the claim for service connection for myositis, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of positive and negative evidence.  See Gilbert; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

C.  Hypertension

The Veteran has also claimed entitlement to service 
connection for hypertension, to include as secondary to his 
service-connected diabetes mellitus.  In his February 2005 
claim, the Veteran noted that his hypertension began in 
August 2001, while the first diagnosis of hypertension of 
record appears in a November 2001 private medical record. 

As noted above, the Veteran's service treatment records show 
no evidence of hypertensive blood pressure readings.  The 
Board further notes that no evidence of hypertension within 
one year of the Veteran's separation from service has been 
submitted, and the Veteran has not alleged that his 
hypertension originated in service or within one year of 
separation.  Therefore, entitlement to service connection, 
both on a direct and presumptive basis, is not warranted.

The remaining issue is whether the Veteran's hypertension was 
incurred or aggravated as a result of his service-connected 
diabetes mellitus.  There are two etiology opinions of record 
that address this question.

The October 2006 letter from the Veteran's private physician 
states that the Veteran "has history of Arterial 
Hypertension, which can be related to his anxiety disorders.  
There is also history of Diabetes Mellitus Type II and 
Hyperlipidemia, as well....  The patient has been having 
Diabetes Mellitus for a few years, and presently it is not 
well controlled.  He also developed Diabetic Neuropathy in 
the upper and lower extremities.  The illness can be 
attributed to his stay in the service for the Osteoarthritis 
of the Hips, Knees, Spine; depression with anxiety and 
insomnia, which probably lead to high Arterial Hypertension....  
The patient has history of Diabetes Mellitus and Arterial 
Hypertension since the late 1990s."

The November 2008 VA examination report diagnoses 
hypertension and opines that it is not caused or aggravated 
by diabetes mellitus or other service-connected conditions.  
The examiner further opined that this disability was not 
caused by the Veteran's active service, including his combat 
experiences.  

The Board finds the VA examiner's opinion probative to the 
extent that it is based on personal examination of the 
Veteran and a thorough review of the Veteran's claims folder 
and pertinent medical history.  Based on this information, 
the VA examiner concluded that the Veteran's hypertension was 
not caused or aggravated by his diabetes mellitus.

On the other hand, the Board finds that the speculative 
nature of the private physician's opinion gives it no 
probative value.  As noted above, the Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Bostain, 
supra.; Warren, supra.  See also Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); see also 38 C.F.R. § 3.102 (describing the 
concept of reasonable doubt in adjudicating service 
connection claims as not being one arising from pure 
speculation or remote possibility).  The Board therefore 
cannot accept the October 2006 letter as probative evidence 
of a link between the Veteran's diabetes mellitus and his 
hypertension.

Although the Board believes that the Veteran is sincere in 
his belief that there is an etiological relationship between 
his hypertension and his diabetes mellitus, as a laypersons 
who is untrained in the field of medicine, the Veteran 
himself is not competent to provide a medical opinion as to 
this matter.  Espiritu, supra.
 
In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
hypertension, on a direct basis, on a presumptive basis, or 
on a secondary basis.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claims for service connection for hypertension 
must be denied.


ORDER

Entitlement to service connection for arthritis of the left 
hip is denied.

Entitlement to service connection for arthritis of the right 
hip is denied.

Entitlement to service connection for arthritis of the lumbar 
spine is denied.

Entitlement to service connection for generalized arthritis, 
to include arthritis of the shoulders and the knees, is 
denied.

Entitlement to service connection for myositis is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


